Citation Nr: 1518457	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-22 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative joint disease of the left shoulder status post open repair, rated as 10 percent disabling prior to July 30, 2009, 100 percent disabling from July 30, 2009 to October 31, 2009, 20 percent disabling from November 1, 2009 to July 28, 2011, and 10 percent disabling thereafter.  

2.  Entitlement to an extension of a temporary total disability rating for surgery necessitating convalescence from July 30, 2009 to October 31, 2009.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

4.  Entitlement to service connection for dry eye syndrome. 

5.  Entitlement to service connection for chronic headaches, to include as secondary to dry eye syndrome, a traumatic brain injury (TBI), or service-connected posttraumatic stress disorder (PTSD). 

6.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992 and from December 2004 to November 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and September 2009 and March 2010 rating decisions from the RO in Atlanta, Georgia.  Jurisdiction over the claims file is currently held by the RO in Louisville, Kentucky. 

The Veteran testified before the undersigned Veterans Law Judge at the RO in September 2014.  A transcript of the hearing is associated with the claims file. 

The issues of entitlement to service connection for dry eye syndrome and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 30, 2009, the Veteran's degenerative joint disease of the left shoulder manifested a rotator cuff tear and painful limited motion with flexion to 100 degrees and abduction to 85 degrees without ankylosis or impairment of the humerus, clavicle, or scapula.  

2.  From November 1, 2009 to July 28, 2011, the Veteran's degenerative joint disease of the left shoulder manifested painful limited motion with flexion to 90 degrees and abduction to 70 degrees without ankylosis or impairment of the humerus, clavicle, or scapula.  

3.  From July 29, 2011, the Veteran's degenerative joint disease of the left shoulder manifests painful noncompensable limitation of motion with flexion to 140 degrees and abduction to 140 degrees without ankylosis or impairment of the humerus, clavicle, or scapula.  

4.  The Veteran underwent a revision rotator cuff repair of the left shoulder on July 30, 2009.

5.  In a September 2009 rating decision, a temporary total disability evaluation was assigned from July 20, 2009 to October 31, 2009, based on the need for convalescence following left shoulder surgery.

6.  From November 1, 2009, the Veteran's left shoulder post-operative residuals did not manifest incompletely healed surgical wounds, did not require home confinement or non weight-bearing, and did not most nearly approximate immobilization by cast.  

7.  GERD was not present in service and is not etiologically related to any incident of active military service.

8.  The Veteran's chronic headaches are due to an in-service head injury. 

CONCLUSIONS OF LAW

1.  Prior to July 30, 2009, the criteria for an initial rating of 20 percent, but not higher, for degenerative joint disease of the left shoulder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203 (2014).

2.  From November 1, 2009 to July 28, 2011, the criteria for a rating in excess of 20 percent for degenerative joint disease of the left shoulder status post open repair are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203.

3.  From July 29, 2011, the criteria for a rating in excess of 10 percent for degenerative joint disease of the left shoulder status post open repair are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203.

4.  The criteria for an extension of a temporary total disability rating surgery after the period from July 30, 2009 to October 31, 2009 are not met.  38 U.S.C.A. § 1155; 38 C.F.R § 4.30.

5.  GERD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

6.  Chronic headaches were incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Left Shoulder Claim

Service connection for a degenerative joint disease of the left shoulder was awarded in an April 2008 rating decision.  An initial 10 percent evaluation was assigned effective November 28, 2007.  A temporary total rating for surgery necessitating convalescence is in effect from July 30, 2009 to October 31, 2009 with a 20 percent evaluation assigned thereafter.  In a December 2012 rating decision, the disability evaluation assigned the left shoulder disability was decreased to 10 percent effective July 29, 2011.  Thus, the Veteran's left shoulder disability is currently evaluated as 10 percent disabling prior to July 30, 2009, 100 percent disabling from July 30, 2009 to October 31, 2009, 20 percent disabling from November 1, 2009 to July 28, 2011, and 10 percent disabling thereafter.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the period prior to July 30, 2009, the Veteran's left shoulder disability was rated as 10 percent disabling under Diagnostic Code 5010 for arthritis due to trauma.  This diagnostic code provides for rating the disability as degenerative arthritis based on limitation of motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5201 pertains to limitation of motion of the arm.  When motion of the arm is limited at the shoulder level, it is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Diagnostic Code 5201 provides for a minimum rating of 20 percent.  The left shoulder condition's 10 percent evaluation assigned prior to July 30, 2009 was awarded under Diagnostic Code 5003 for degenerative arthritis.  Under this diagnostic code, when there is noncompensable limitation of motion of the specific joint involved, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Prior to July 30, 2009, the Board finds that an increased rating of 20 percent is warranted for the Veteran's left shoulder degenerative joint disease.  Range of motion was most limited during a September 2008 orthopaedic surgery examination at the Augusta VA Medical Center (VAMC).  At that time, the left shoulder manifested forward flexion limited to 100 degrees and abduction to 85 degrees.  The Veteran is right hand dominant, and an increased 20 percent evaluation under Diagnostic Code 5201 for the left (minor) shoulder requires limitation of motion of the arm at the shoulder level, i.e. flexion limited to 90 degrees or abduction limited to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  The finding of abduction to 85 degrees in September 2008 most nearly approximates the criteria associated with an increased 20 percent rating based on limitation of motion of the shoulder.  While the Veteran manifested improved abduction at other times during the relevant claims period, the Board notes that a 2008 MRI verified the presence of a left rotator cuff tear and the Veteran consistently complained of pain and difficulty performing overhead work.  He also underwent a revision left rotator cuff repair in July 2009.  With consideration of all functional factors, the Board finds that an increased 20 percent rating is warranted for the left shoulder disability during the period prior to July 30, 2009.  38 C.F.R. §§ 4.40, 4.45; see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered whether a rating in excess of 20 percent is appropriate, but finds that the Veteran's limitation of shoulder motion did most nearly approximate 25 degrees from the side during this period.  As noted above, forward flexion was consistently 100 degrees or better prior to July 2009 and the January 2008 VA examiner found that there was no additional loss of motion following repetitive range of motion testing.  The Veteran's service-connected arthritis was also characterized as mild by the January 2008 VA examiner based on X-ray results.  The Board therefore finds that a 20 percent evaluation, but not higher, is warranted for the left shoulder disability during the period prior to July 30, 2009 based on limitation of motion.

The Veteran is in receipt of a temporary total rating for the left shoulder disability from July 30, 2009 to October 31, 2009.  An increased rating is therefore not possible during this period.  From November 1, 2009, a 20 percent evaluation is in effect.  As above, the Board finds that a rating in excess of 20 percent is not appropriate during the period from November 1, 2009 to July 28, 2011 based on limitation of motion.  A maximum 30 percent evaluation is possible for the minor shoulder under Diagnostic Code 5201 if the disability most nearly approximates arm motion limited to 25 degrees from the side.  During this period, the Veteran's shoulder motion was most limited at a November 2009 VA orthopedic surgery evaluation when forward flexion measured to 90 degrees and abduction was to 70 degrees.  Internal and external rotation was also only moderately reduced during this period.  These findings are contemplated by the currently assigned 20 percent rating, assigned for arm motion limited to the shoulder level or limited to midway between the arm and shoulder.  With respect to functional factors, the Board notes that the March 2010 found that the Veteran did not experience pain during range of motion testing, and while there was some pain during repetitive testing, there was no additional loss of motion.  

Upon VA examination in June 2011, the Veteran reported experiencing pain throughout motion testing.  At that time, forward flexion and abduction were both limited to 140 degrees, well above the shoulder level.  The Board must consider functional factors, such as the point where pain occurs during testing, but the complaint of pain during range of motion testing in this case does not automatically result in a maximum disability rating under the criteria for rating limitation of motion of the shoulder joint.  The Court of Appeals for Veterans Claims (Court) has held that while pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  In this case, the Veteran did not manifest any additional loss of shoulder motion during repetitive testing at June 2011 VA examination, despite complaints of pain throughout the ranges of motion.  His ability to move his shoulder was also only slightly limited at the examination and the Veteran reported that it did not prevent him from performing his activities of daily living.  Therefore, even with consideration of functional factors, the Board finds that a rating in excess of 20 percent is not warranted for the left shoulder condition during the period from November 1, 2009 to July 28, 2011.  

The Veteran is in receipt of a 10 percent rating for his left shoulder disability from July 29, 2011.  Upon VA examination in April 2013, the left shoulder demonstrated forward flexion to 140 degrees, abduction to 140 degrees, external rotation to 50 degrees, and internal rotation to 40 degrees with pain throughout testing.  There was increased pain with repetitive testing, but no additional loss of motion.  As noted above, the presence of pain itself throughout motion testing does not constitute functional loss.  The Veteran maintained the same level of motion of the left shoulder even after repetitive testing and manifested only a slight loss of function of the left shoulder.  The Board notes that he also testified at the September 2014 hearing that his left shoulder had improved since the April 2013 VA examination.  Therefore, even with consideration of all relevant functional factors, it is clear that the Veteran's left shoulder disability did not most nearly approximate the criteria contemplated by a minimum 20 percent rating under Diagnostic Code 5201 during the period beginning July 29, 2011.  The medical and lay evidence establishes that the Veteran's left shoulder arthritis manifested painful noncompensable limited motion during the period beginning July 29, 2011 and the current 10 percent rating under Diagnostic Codes 5003 and 5010 is appropriate. 

The Board has also considered whether an increased rating is warranted under the other criteria for rating the arm and the shoulder, but finds that such criteria are inapplicable.  The evidence of record is wholly negative for findings of shoulder ankylosis and the there is no indication that the Veteran experiences impairment of the humerus, clavicle or scapula.  Therefore, Diagnostic Codes 5200, 5202, and 5203 are not for application in this case.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against an increased rating at any time during the claims period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's left shoulder disability.  The disability is manifested by symptoms such as painful limited motion of varying severity throughout the claims period.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disability.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's condition is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.


Extension of a Temporary Total Rating

As noted above, service connection for degenerative joint disease of the left shoulder was awarded in an April 2008 rating decision.  An initial 10 percent evaluation was assigned effective November 28, 2007.  On July 30, 2009, the Veteran underwent a revision left rotator cuff repair at the Augusta VAMC.  A temporary total rating for surgery necessitating convalescence was awarded from July 30, 2009 to October 31, 2009 in a September 2009 rating decision.  The Veteran contends that an extension of the temporary total rating is warranted as he took longer than three months to recover from the July 2009 surgery. 

Under 38 C.F.R. § 4.30(a) (2014), a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 

A temporary total rating may be extended 1, 2, or 3 months beyond the initial 3 months based on any of the criteria outlined above.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months (up to 6 months) beyond the initial 6 month period may be made under paragraphs (a)(2) or (3) upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

The Veteran contends that an extension of the temporary total rating is appropriate as he needed longer than three months to recover from his left shoulder surgery.  In support of his claim, he submitted an October 2009 letter from his VA orthopedist stating that he had no use of his left upper extremity and could not work until an assessment was performed at an October 26, 2009 clinic appointment.  The clinical record of the October 26, 2009 orthopedic evaluation shows that the Veteran's left shoulder was found to have "well healed surgical wounds" with limited range of motion.  He attended physical therapy three times a week and was encouraged to improve his range of motion.  Similar findings were made four weeks later on November 25, 2009 when the Veteran returned to his physician; at that time he continued to complain of shoulder pain, but his incisions were again described as well-healed.  

Although the record documents the Veteran's complaints of pain, restricted motion of the left shoulder, and limitations to work after October 31, 2009, the record does not contain medical or lay evidence of the criteria required for an extension of a temporary total rating under 38 C.F.R. § 4.30(a).  The Veteran's left arm was placed in a sling after his July 2009 surgery and he was advised he could remove the dressing in two days and use band aids thereafter.  There is no evidence he received a cast, was confined to the house, or was prohibited from regular weight-bearing.  There is also no lay or medical evidence of incompletely healed wounds.  In fact, as noted above, the Veteran's post-operative residuals were consistently described as well-healed.  

The Veteran contends that an extension of the temporary total rating is warranted based on the impact of his surgery on his ability to work, but the question before the Board is not whether the Veteran was capable of employment during this period.  As such, the Board concludes that none of the criteria necessary for an extension of the Veteran's temporary total rating under 38 C.F.R. § 4.30 were present after October 31, 2009.  The claim for an extension of the temporary total rating must therefore be denied. 


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


GERD

The Veteran contends that service connection is warranted for GERD as the disability had its onset during active duty service deployment to Iraq.  The record clearly establishes the presence of a current disability; VA treatment records document findings of GERD and the condition was diagnosed upon VA examinations in July 2009 and April 2013. 

The Board also finds that an in-service injury is demonstrated.  The Veteran reports the onset of heartburn and other GERD symptoms during military service.  He was seen in March 2005 with complaints of abdominal cramps and headaches and diagnosed with a viral syndrome.  A year later, in March 2006, the Veteran was provided a full cardiac and gastrointestinal (GI) work-up after complaints of chest and stomach pain.  No GI findings were made and the Veteran's symptoms were attributed to referred pain from his left shoulder or chest wall condition.  A March 2007 Medical Evaluation Board (MEB) examination did not document any GI findings, though the Veteran complained of frequent indigestion and heartburn on the accompanying report of medical history.  Although no GI condition was diagnosed during service aside from the single viral syndrome finding in March 2005, the Veteran is competent to report symptoms that occurred during service.  The Board will therefore resolve any doubt in his favor and finds that an in-service injury is present. 

With respect to the third element of service connection, a nexus between the Veteran's GERD and active duty, service records do not support the claim.  He was diagnosed with a viral syndrome in March 2005, but there is no evidence of a chronic GI condition during service.  The Veteran was provided a GI work-up in 2006, but no chronic conditions were identified.  Although he complained of frequent indigestion and heartburn on a March 2007 report of medical history, the MEB examination performed at the same time did not reveal any GI abnormalities.  Thus, service records do not document any diagnoses of GERD or other chronic GI disabilities and do not support the claim. 

The post-service evidence also does not contain a link between the Veteran's current GERD and service.  None of the Veteran's treating physicians at the VAMC have identified a relationship between GERD and active duty, and the only medical opinion of record, that of the April 2013 VA examiner, weighs against the claim.  After reviewing the claims file and physically examining the Veteran, the April 2013 examiner concluded that the Veteran's GERD was less likely as not related to active service.  The examiner noted the Veteran's reports of symptoms during service, but also observed that his complaints were attributed to other conditions following a full GI work-up in 2006.

The Board has considered the statements of the Veteran.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the GERD is not a chronic disability under 38 C.F.R. §§ 3.307 and 3.309.  The Veteran testified during the September 2014 hearing that he has experienced continuous symptoms since service and such testimony can support the claim under 38 C.F.R. § 3.303(a) and (d).  However, in light of the contents of the service records (attributing the Veteran's heartburn and indigestion to left shoulder and chest wall conditions) and the April 2013 VA medical opinion, the Board finds that the Veteran's lay statements are outweighed by the evidence against the claim.

Additionally, the Veteran's statements connecting his GERD to service are not considered competent evidence.  Lay persons are competent to provide opinions on some medical issues, but the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  Therefore, the Veteran's lay opinion as to the cause of his symptoms simply cannot be accepted as competent evidence.  Id.  

In sum, the competent evidence of record establishes that the Veteran's in-service complaints of heartburn and indigestion were manifestations of his left shoulder disability and/or related to chest wall pain.  The weight of the competent evidence is against a nexus between the GERD and any incident of active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Headaches

The Board finds that service connection is warranted for the claimed headache disability as it was incurred due to service.  VA treatment records and August 2010 and April 2013 VA examinations document findings of chronic headaches and migraines.  The Veteran has also consistently reported experiencing chronic headaches since an in-service TBI.  Service treatment records include an October 2006 Physical Evaluation Board (PEB) report noting a history of a TBI in October 2005 when the Veteran hit his head during a mortar attack in Iraq. The PEB report also included the Veteran's complaints of recurring headaches since that time.  A similar history was made during the March 2007 MEB report of medical history when the Veteran reported experiencing frequent or severe headaches.  There is some evidence that a component of the Veteran's in-service headaches was due to a  left shoulder condition, but the Board finds that the Veteran's reports of an in-service TBI and chronic headaches since that time are credible.  A current diagnosis and in-service injury are therefore established.

The record also demonstrates a link between the Veteran's current headaches and the in-service head injury.  Treatment records from the Marion VAMC include a second level TBI evaluation report from August 2012 concluding that the Veteran's current symptom presentation, including chronic headaches, was most consistent with a combination of a past TBI and current behavioral health issues.  The Board also finds that the Veteran has reported a competent and credible history of chronic headache symptoms since active duty service.  Although the record contains some evidence against the claim, including the opinion of an April 2013 VA examiner, the Board finds that the evidence is at least in equipoise regarding service connection and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   All the elements necessary for establishing service connection are met and the Veteran's claim is granted.  


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for entitlement to service connection for chronic headaches, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

Regarding the other service connection claim on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2008 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the 2008 notice letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The increased rating claim on appeal pertains to the initial evaluation assigned following an award of service connection.  The claim for service connection for the Veteran's left shoulder disability is now substantiated and the filing of a notice of disagreement (NOD) as to the April 2008 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The April 2010 SOC set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation assigned by the RO.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claims for an increased rating and service connection in April 2013. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  




ORDER

Entitlement to an initial rating of 20 percent, but not higher, for degenerative joint disease of the left shoulder prior to July 30, 2009 is granted.

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left shoulder status post open repair from November 1, 2009 to July 28, 2011 is denied.  

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left shoulder status post open repair from July 29, 2011 is denied.

Entitlement to an extension of a temporary total disability rating for surgery necessitating convalescence from July 30, 2009 to October 31, 2009 is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for chronic headaches is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims for entitlement to service connection for dry eye syndrome and TDIU.  Regarding the claimed eye disability, the Board finds that an additional VA medical opinion is required as the April 2013 VA examiner's opinion is not adequate.  Instead of addressing the etiology of the Veteran's claimed dry eye syndrome in the proffered medical opinion, the examiner focused on the severity of the condition.  The duty to assist requires that VA obtain an adequate medical opinion.  

Turning to the claim for entitlement to a TDIU, it is considered an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the Veteran filed a formal claim for TDIU in April 2011, though the record contains earlier evidence of unemployability in an October 2009 statement.  In any event, the AOJ has not adjudicated the claim for TDIU.  In an August 2011 rating decision, the AOJ noted that individual employability benefits were not being considered as 100 percent schedular rating was in effect from March 24, 2011.  However, the award of a total schedular rating does not render the claim for TDIU completely moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).   In Bradley, the Court held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation if the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect.  The Court explained that under such circumstances, there was no "duplicate counting of disabilities."  Bradley at 293. 

The Court also observed that if the Veteran were granted TDIU based on other disabilities in addition to the total schedular rating, the Veteran would be entitled to a category of special monthly compensation which would result in a rate of compensation above the rate provided for 100 percent disability.  The Veteran in this case is service-connected for multiple disabilities, including PTSD, degenerative joint disease of the left shoulder, arthritis of the thoracolumbar spine, tinnitus, and hearing loss of the right ear.   The award of a total schedular rating is limited to PTSD for the period beginning March 24, 2011.  Thus, the claim for TDIU is not moot before March 24, 2011 or after this date as TDIU is still possible based on the other service-connected disabilities.  

The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).   Thus, the claim for TDIU must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice regarding the claim for TDIU.

2.  Provide the claims file and a copy of this remand to a VA examiner with the appropriate expertise to render a medical opinion with respect to the Veteran's claimed dry eye syndrome.  If it is determined that a new examination is necessary, provide an appropriate examination.  The claims file must be reviewed by the VA examiner prior to issuance of the requested medical opinion.  

The examiner should diagnose all currently present eye disabilities, to specifically include dry eye syndrome.

Then, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present eye disability is etiologically related to any incident of the Veteran's service, to include corneal abrasions due to sun and sand exposure during active duty in Iraq.

A full rationale (i.e. basis) should be provided for all expressed opinions.

3.  Adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU at any time during the relevant claims period, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC (to include the issue of entitlement to TDIU if not granted), before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


